Taylor, J.
It appears that the infant whose custody the petitioning parent seeks in this proceeding was committed to the New York State Agricultural and Industrial School pursuant to an order of the Ulster County Children’s Court, dated January 8, 1954. Such committal continues pursuant to subdivision 7 of section 430 of the Social Welfare Law until he becomes of the age of twenty-one years, notwithstanding his parole or discharge therefrom. The institution has paroled him in the custody of his mother. General custody had been awarded his father by a decree of divorce granted in 1945. The committal and detention of the infant were by virtue of a final judgment of a competent tribunal having jurisdiction in the premises. The period of detention has not expired. Under these circumstances habeas corpus does not lie. (People ex. rel. Danziger v. Protestant Episcopal House of Mercy of City of N. Y., 128 N. Y. 180 ; People ex rel. Sampson v. New York Catholic Protectory, 93 App. Div. 196 ; People ex rel. Marci v. Hanley, 117 Misc. 455 ; Civ. Prac. Act, § 1231 ; Social Welfare Law, § 430, subd. 7 ; § 437.) The petition is dismissed.
Submit order accordingly.